Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe 5520550.
	Regarding claim 1, Okabe (see Figure below) discloses a connector comprising: a housing including a sidewall portion, a first bottom portion 19 protruding from the sidewall portion, and a second bottom portion 12c protruding from the sidewall portion and facing the first bottom portion; and a contact terminal 13 disposed in an internal space of the housing, wherein the sidewall portion includes: a first partial sidewall portion having a first width; and a second partial sidewall portion having a second width different from the first width, wherein the sidewall portion, the first bottom portion, and the second bottom portion define the internal space.
Regarding claim 2, Okabe discloses the contact terminal 13 is disposed in the second bottom portion 12c.
Regarding claim 3, Okabe discloses the contact terminal 13 protrudes from the second bottom portion 12c toward the first bottom portion 19.
Regarding claim 4, Okabe discloses the first bottom portion 19 is adjacent to the first partial sidewall portion, and the second bottom portion 12c is adjacent to the second partial sidewall portion.
	Regarding claim 5, Okabe discloses the first width is less than the second width.
	Regarding claim 6, Okabe discloses a distance between the first bottom portion 19 and the second bottom portion 12c is greater than a distance between the first bottom portion and the first partial sidewall portion.
	Regarding claim 7, Okabe discloses a third partial sidewall portion (see Figure above) disposed between the first partial sidewall portion and the second partial sidewall portion.
	Regarding claim 8, Okabe discloses the third partial sidewall portion has a third width, wherein the third width is greater than the first width but less than the second width.
	Regarding claim 9, Okabe discloses the first partial sidewall portion, the second partial sidewall portion, and the third partial sidewall portion collectively define a stepped shape. 
Claim(s) 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al 7656179.
	Regarding claim 13, Suzuki et al (front page) discloses a connector comprising: a housing including a sidewall portion 70, a first bottom portion 70a,b protruding from the sidewall portion, and a second bottom portion 74 protruding from the sidewall portion and facing the first bottom portion; a contact terminal 54 disposed in an internal space of the housing; and a spacing control unit 82 disposed inside the housing, wherein the sidewall portion, the first bottom portion, and the second bottom portion define the internal space.
Regarding claim 14, Suzuki et al discloses the second bottom portion 74 is slidable along a thickness direction toward or away from the first bottom portion 70a,b.
Regarding claim 15, Suzuki et al discloses the contact terminal 54 is disposed in the second bottom portion 74.
Regarding claim 16, Suzuki et al discloses the contact terminal 54 protrudes from the second bottom portion 74 toward the first bottom portion 70a,b.
Regarding claim 17, Suzuki et al discloses the spacing control unit 82 comprises a material having elasticity.
Regarding claim 18, Suzuki et al discloses a control unit 72 coupled to the spacing control unit to control a distance between the first bottom portion 70a,b and the second bottom portion 74.
Regarding claim 19, Suzuki et al discloses a first end of the spacing control unit 82 is coupled to the second bottom portion 74, and a second end of the spacing control unit is coupled to the control unit 72, the couplings recited being due to all of the components being interconnected.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe.
	The specific dimensions recited are deemed to be obvious matters of design for the purpose of economizing space, miniaturization being a common trend in the electronics industry.
 Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches a dial to control the spacing control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832